Exhibit 10.12
 


EMPLOYMENT AGREEMENT




This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated December 10, 2008 by
and between Medefile International, Inc., a Nevada corporation (the “Company”),
and Rachel Hauser, an individual (the “Employee”).


The Company desires to employ the Employee, and the Employee wishes to accept
such employment with the Company, upon the terms and conditions set forth in
this Agreement.


NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:


1.           Employment.  The Company hereby agrees to employ Employee, and
Employee hereby accepts such employment and agrees to perform Employee’s duties
and responsibilities in accordance with the terms and conditions hereinafter set
forth.


1.1           Duties and Responsibilities. Executive shall serve as Director of
Marketing and Public Relations of the Company.  During the Employment Term (as
defined below), Employee shall perform all duties and accept all
responsibilities incident to such positions and other appropriate duties as may
be assigned to Employee by the Company’s Board of Directors from time to
time.  The Company shall retain full direction and control of the manner, means
and methods by which Employee performs the services for which she is employed
hereunder and of the place or places at which such services shall be rendered.


1.2           Employment Term.  The term of this Agreement shall commence as of
December __, 2008 (the “Effective Date”) and shall continue for thirty-six (36)
months, unless earlier terminated in accordance with Section 4 hereof.  The term
of Employee’s employment shall be automatically renewed for successive one (1)
year periods until the Employee or the Company delivers to the other party a
written notice of their intent not to renew the Employment Term, such written
notice to be delivered at least sixty (60) days prior to the expiration of the
then-effective Employment Term.  Upon termination by the Company, Employee is
entitled to termination payments pursuant to Section 4 hereof.  The period
commencing as of the Effective Date and ending thirty-six (36) months thereafter
or such later date to which the term of Employee’s employment under the
Agreement shall have been extended by mutual written Agreement is referred to
herein as the “Employment Term.”


1.3           Extent of Service.  During the Employment Term, Employee agrees to
use Employee’s best efforts to carry out the duties and responsibilities under
Section 1.1 hereof and shall devote such time Employee deems is reasonably
necessary to perform his duties hereunder.  To that end, the Company
acknowledges and agrees that Employee may dedicate some of his business time to
other ventures that do not compete directly with the business of the Company and
that doing so shall not be a violation of Employee’s obligations under this
Agreement.


1.4           Base Salary.  The Company shall pay Employee a base salary (the
“Base Salary”) at the annual rate of $216,000 (U.S.), payable at such times as
the Company customarily pays its other senior level executives.  In the sole
discretion of the Company, the Base Salary may be payable through the issuance
of shares of the Company’s common stock which have been registered by the
Company on a Form S-8 registration statement filed with the Securities and
Exchange Commission.


 
1.5           Discretionary Bonus.  From time to time during the Term, the
Company may pay to the Employee additional compensation in an amount determined
by the sole discretion of the Board of Directors.


 
1

--------------------------------------------------------------------------------

 
 
1.6           Other Benefits.  During the Employment Term, Employee shall be
entitled to participate in all employee benefit plans and programs made
available to the Company’s senior level executives as a group or to its
employees generally, as such plans or programs may be in effect from time to
time, including, without limitation, medical, dental, short-term and long-term
disability and life insurance plans, accidental death and dismemberment
protection and travel accident insurance.  Employee shall be provided office
space and staff assistance appropriate for Employee’s position and adequate for
the performance of his duties.


1.7           Miscellaneous.  Employee shall be provided with reimbursement of
expenses related to Employee’s employment by the Company.  Employee shall be
entitled to vacation and holidays in accordance with the Company’s normal
personnel policies for senior level executives.


2.           Confidential Information.  Employee recognizes and acknowledges
that by reason of Employee’s employment by and service to the Company before,
during and, if applicable, after the Employment Term, Employee will have access
to certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, customer lists and
addresses, cost and pricing information, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”).  Employee acknowledges that such Confidential
Information is a valuable and unique asset of the Company.  Employee covenants
that he will not, unless expressly authorized in writing by the Board of
Directors, at any time during the course of Employee’s employment use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Employee’s duties for the Company and in a manner consistent with the Company’s
policies regarding Confidential Information.


Employee also covenants that at any time after the termination of such
employment, directly or indirectly, he will not use any Confidential Information
or divulge or disclose any Confidential Information to any person, firm or
corporation, unless such information is in the public domain through no fault of
Employee or except when required to do so by a court of law, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order Employee to divulge, disclose or make accessible such
information.


All written Confidential Information (including, without limitation, in any
computer or other electronic format) which comes into Employee’s possession
during the course of Employee’s employment shall remain the property of the
Company.  Upon termination of Employee’s employment, the Employee agrees to
return immediately to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Employee’s possession.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Non-Competition; Non-Solicitation.


3.1           Non-Compete.  The Employee hereby covenants and agrees that during
the term of this Agreement, the Employee will not, without the prior written
consent of the Company, directly or indirectly, on his own behalf or in the
service or on behalf of others, whether or not for compensation, engage in any
business activity, or have any interest in any person, firm, corporation or
business, through a subsidiary or parent entity or other entity (whether as a
shareholder, agent, joint venturer, security holder, trustee, partner,
consultant, creditor lending credit or money for the purpose of establishing or
operating any such business, partner or otherwise) with any Competing Business
in the Covered Area.  For the purpose of this Agreement, (i) “Competing
Business” means the exploration, development, and production of mineral
resources and (ii) “Covered Area” means all geographical areas of the United
States, South America, and other foreign jurisdictions where Company then has
offices and/or sells its products directly or indirectly through distributors
and/or other sales agents.  Notwithstanding the foregoing, the Employee may own
shares of companies whose securities are publicly trades, so long as such
securities do not constitute more than five percent (5%) of the outstanding
securities of any such company.


3.2           Non-Solicitation.  The Employee hereby covenants and agrees that
during the term of this Agreement, the Employee will not divert any business of
the Company or any customers or suppliers of the Company and/or the Company’s
business to any other person, entity or competitor, or induce or attempt to
induce, directly or indirectly, any person to leave his or her employment with
the Company.


3.3           Remedies.  The Employee acknowledges and agrees that his
obligations provided herein are necessary and reasonable in order to protect the
Company and their respective business and the Employee expressly agrees that
monetary damages would be inadequate to compensate the Company for any breach by
the Employee of his covenants and agreements set forth herein.  Accordingly, the
Employee agrees and acknowledges that any such violation or threatened violation
of this Section 3 will cause irreparable injury to the Company and that, in
addition to any other remedies that may be available, in law, in equity or
otherwise, the Company shall be entitled to obtain injunctive relief against he
threatened breach of this Section 3 or the continuation of any such breach by
the Employee without the necessity of proving actual damages.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Termination.


4.1           By Company.


(a)   The Company may terminate Employee's employment prior to the expiration of
the Term (“Termination”).  If such termination by the Company is for any reason
other than a Termination for Cause (as defined in Section 4.1(b) hereof), or
Employee’s death or disability, then:
(i)  all unvested options, warrants and other equity grants shall vest
immediately,
 
(ii)  Employee will be entitled to receive his Base Salary for a period of 30
days from the date of his termination; and


(iii) Employee shall be entitled to a continuation of health and other medical
benefits and coverage at the cost and expense of the Company for a period of not
less than eighteen (18) months, in consideration for all of which the parties
hereto shall exchange mutual releases of claims.


(b)  For purposes of this Agreement, the term "Termination for Cause" means, a
termination by reason of any of the following:


(i)  Employee’s conviction of or entrance of a plea of guilty or nolo contendere
to a felony; or
 
(ii)  Employee is engaging or has engaged in material fraud, material
dishonesty, or other acts of willful and continued misconduct in connection with
the business affairs of the Company;
 
provided, however, that (x) no conduct by Employee shall be deemed willful for
purposes of this Section 4.1 if Employee believed in good faith that such
conduct was in or not opposed to the best interests of the Company, and (y)
Cause shall in no event be deemed to exist with respect to clause (ii) above,
unless Employee shall have first received written notice from the Board of
Directors advising Employee of the specific acts or omissions alleged to
constitute misconduct, and such misconduct continues after Employee shall have
had a reasonable opportunity (which shall be defined as a period of time
consisting of at least fifteen (15) days from the date Employee receives said
notice) to correct the acts or omissions so complained of.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)  For purposes of this Agreement, Employee’s employment shall be deemed to
have been terminated in the event of:
 
(i)  the material reduction of Employee’s title, authority, duties or
responsibilities, or the assignment to Employee of duties materially
inconsistent with Employee’s positions with the Company as stated in Section 1
hereof;
 
(ii)  a reduction in the Base Salary of Employee;
 
(iii)  the Company’s failure to pay Employee any amounts otherwise due hereunder
or under any plan, policy, program, agreement, arrangement or other commitment
of the Company if such failure is not cured by the Company within fifteen (15)
days of notice of such failure; or
 
(iv)  any other material breach by the Company of this Agreement.
 
(d)  If all, or any portion, of the payments provided under this Agreement,
either alone or together with other payments and benefits which Employee
receives or is entitled to receive from the Company, would constitute an “excess
parachute payment” within the meaning of Section 280G of the Internal Revenue
Code (whether or not under an existing plan, arrangement or other agreement)
(each such parachute payment, a “Parachute Payment”), and would result in the
imposition on the Employee of an excise tax under Section 4999 of the Internal
Revenue Code, then, in addition to any other benefits to which the Employee is
entitled under this Agreement, the Employee shall be paid by the Company an
amount in cash equal to the sum of the excise taxes payable by the Employee by
reason of receiving Parachute Payments plus the amount necessary to put the
Employee in the same after-tax position (taking into account any and all
applicable federal, state and local excise, income or other taxes at the highest
possible applicable rates on such Parachute Payments (including without
limitation any payments under this Section 4.1(d)) as if no excise taxes had
been imposed with respect to Parachute Payments.


4.2           By Employee’s Death or Disability.  This Agreement shall also be
terminated upon the Employee’s death and/or a finding of permanent physical or
mental disability, such disability expected to result in death or to be of a
continuous duration of no less than twelve (12) months, and the Employee is
unable to perform his usual and essential duties for the Company.  In the event
of termination by reason of Employee’s death and/or permanent disability,
Employee or his executors, legal representatives or administrators, as
applicable, shall be entitled to an amount equal to Employee’s Base Salary
accrued through the date of termination, plus a pro rata share of any annual
bonus to which Employee would otherwise be entitled for the year which death or
permanent disability occurs.


4.4           Voluntary Termination.  Employee may voluntarily terminate the
Employment Term upon sixty (60) days’ prior written notice for any reason;
provided, however, that no further payments shall be due under this Agreement in
that event except that Employee shall be entitled to any benefits due under any
compensation or benefit plan provided by the Company for executives or otherwise
outside of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
5.           General Provisions.


5.1           Modification: No Waiver.  No modification, amendment or discharge
of this Agreement shall be valid unless the same is in writing and signed by all
parties hereto.  Failure of any party at any time to enforce any provisions of
this Agreement or any rights or to exercise any elections hall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way affect the validity of this Agreement.  The exercise by any party of any
of its rights or any of the elections under this Agreement shall not preclude or
prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.


5.2           Further Assurances.  Each party to this Agreement shall execute
all instruments and documents and take all actions as may be reasonably required
to effectuate this Agreement.


5.3           Notices.  All notices and other communications required or
permitted hereunder or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when hand delivered or mailed
by registered or certified mail as follows (provided that notice of change of
address shall be deemed given only when received):


If to the Company, to:                         Medefile International, Inc.
240 Cedar Knolls Road, Suite 309
Cedar Knolls, NJ 07929


With a copy to:                                    Michael H. Ference
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
 
If to Employee, to:                                Rachel Hauser
240 Cedar Knolls Road, Suite 309
Cedar Knolls, NJ 07929


or to such other names or addresses as the Company or Employee, as the case may
be, shall designate by notice to each other in the manner specified in this
Section.


5.4           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.


5.5           Severability.  Should any one or more of the provisions of this
Agreement or of any agreement entered into pursuant to this Agreement be
determined to be illegal or unenforceable, then such illegal or unenforceable
provision shall be modified by the proper court or arbitrator to the extent
necessary and possible to make such provision enforceable, and such modified
provision and all other provisions of this Agreement and of each other agreement
entered into pursuant to this Agreement shall be given effect separately from
the provisions or portion thereof determined to be illegal or unenforceable and
shall not be affected thereby.


5.6           Successors and Assigns.  Employee may not assign this Agreement
without the prior written consent of the Company.  The Company may assign its
rights without the written consent of the executive, so long as the Company or
its assignee complies with the other material terms of this Agreement.  The
rights and obligations of the Company under this Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company, and the Employee’s rights under this Agreement shall inure to the
benefit of and be binding upon his heirs and executors.


5.7           Entire Agreement.  This Agreement supersedes all prior agreements
and understandings between the parties, oral or written.  No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.


5.8           Counterparts; Facsimile.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original, and all of which taken together shall constitute one and the same
instrument.  This Agreement may be executed by facsimile with original
signatures to follow.



 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.
 
 

  MEDEFILE INTERNATIONAL, INC.          
 
By:
/s/ Milton Hauser       Milton Hauser      
Chief Executive Officer
         

  RACHEL HAUSER          
 
By:
/s/ Rachel Hauser       Rachel Hauser                  



 
 
 
 
7

